 Case 8:16-cv-00686-AG-DFM Document 447 Filed 12/09/19 Page 1 of 4 Page ID #:9411




 1   John J. E. Markham, II (CA Bar No. 69623)
     Email: jmarkham@markhamread.com
 2   Bridget A. Zerner (Mass BBO No.669468)
 3   Email: bzermer@markhamread.com
     MARKHAM & READ
 4
     One Commercial Wharf West
 5   Boston, Massachusetts 02110
 6   Tel: (617) 523-6329
     Fax: (617) 742-8604
 7
 8   Attorneys for Plaintiff BRUCE CAHILL, GREG CULLEN,
     SHANE SCOTT, RON FRANCO, and PHARMA PAK, INC.
 9
10
11
                     IN THE UNITED STATES DISTRICT COURT

12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                              SOUTHERN DIVISION
14
     BRUCE CAHILL, an individual, et al., )      CASE NO: 8:16-cv-00686-AG-DFM
15                                        )
16                    Plaintiffs,         )    NOTICE OF PARTIAL
                                          )    SATISFACTION OF JUDGMENT
17                              -- vs. -- )
18                                        )
     PAUL PEJMAN EDALAT, an               )    Honorable Andrew J. Guilford
19
     individual, et al.,                  )    United States Courthouse
20                                        )    411 West Fourth Street
21                                        )    Santa Ana, CA 92701-4516
                        Defendants.       )
22                                        )
23                                        )
                                          )
24
                                          )
25                                        )
26   AND RELATED CROSS-                   )
     CLAIMS/COUNTERCLAIMS.                )
27                                        )
28

                      NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
                                           1
 Case 8:16-cv-00686-AG-DFM Document 447 Filed 12/09/19 Page 2 of 4 Page ID #:9412



            WHEREAS on November 11, 2017 judgment was entered in the above-
 1
 2
     entitled action in favor of Bruce Cahill as Judgment Creditor and against Paul

 3   Edalat as Judgment Debtor in the amount of $700,000;

 4          WHEREAS on April 9, 2018 a Writ of Execution was issued by the above-
 5   referenced court in favor of Judgment Creditor in the amount of $456,012,
 6   reflecting the original Judgment of $700,000, a credit in favor of the Judgment
 7   Debtor in the amount of $250,000, and accrued interest of $6,012, with further
 8   interest accruing at a rate of 2.09%;
 9          WHEREAS on September 18, 2019 Judgment Creditor Cahill
10   acknowledged a partial satisfaction of this Judgment in the amount of $28,477.31,
11   reflecting credit to Judgment Debtor Paul Pejman Edalat arising under two Orders
12   in favor of Edalat against Judgment Creditor Cahill, the first Order in the sum of
13
     $18,565 and having accrued interest thereupon in the amount of $315 since, and a
14
     second Order in favor of Judgment Debtor Edalat and against Judgment Creditor
15
     Cahill in the sum of $9,912.31 and having accrued interest thereupon in the amount
16
     of $156.36 since;
17
     NOW THEREFOR THE remaining amount due pursuant to the Judgment
18
     entered in this matter is as of this date is as follows:
19
20          Principal amount as of April 19, 2018:              $450,000.00
            Interest accrued between April 9, 2018 and
21                 September 18, 2019 at 2.09% equaling
22                 $25.77 per day for 524 days:                   $13,503.48
            Less credit set forth above:                        - $28,477.31
23          New Principal Amount as of Sept. 18, 2019:          $435,026.17
24
            Plus interest since September 18, 2019 at
                   2.09% equaling $24.14 per day for
25                 82 days [principal $421,522.69]:               $1,979.48
            Net Remaining Judgment:                             $437,005.65
26
27   ///
28   ///

                         NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
                                                  2
 Case 8:16-cv-00686-AG-DFM Document 447 Filed 12/09/19 Page 3 of 4 Page ID #:9413



           Said lien continues to bear simple interest at the rate 2.09% per annum on
 1
     $421,522.69, equating to $24.14 per day
 2
 3   Dated: December 9, 2019          Respectfully submitted,
 4                                    MARKHAM & READ
                                       /s/ John J. E. Markham, II
 5                                    John J. E. Markham, II (SBN 69623)
 6                                    One Commercial Wharf West
                                      Boston, MA 02110
 7
                                      Tel: 617-523-6329
 8                                    Fax: 617-742-8604
 9                                    Email: jmarkham@markhamread.com
                                      Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                        NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
                                                3
 Case 8:16-cv-00686-AG-DFM Document 447 Filed 12/09/19 Page 4 of 4 Page ID #:9414




 1                            CERTIFICATE OF SERVICE
 2   State of California, County of Orange
 3
     I am employed in the county and state aforesaid. I am over the age of 18 and not a
 4
     party to the within action. My business address is One Commercial Wharf West,
 5   Boston, Massachusetts 02110.
 6
     On December 9, 2019, I served the foregoing document described as:
 7
 8            NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
 9
     [X] BY ELECTRONIC MAIL via the ECF filing system on:
10
11
     Saied Kashani, Esquire
     800 West First Street, Suite 400
12   Los Angeles, California 90012
13   Tel. (213) 625 4320
     saiedkashani@gmail.com
14
15   Attorneys for Defendants Paul Pejman Edalat, Olivia Karpinski, Farah Barghi,
     Blue Torch Ventures, Inc., LIWA, N.A., Inc., Sentar Pharmaceuticals, Inc. and EFT
16
     Global Holdings, Inc.
17
18   Executed on December 9, 2019 in Boston, Massachusetts.
19          I declare under penalty of perjury under the laws of United States and the
20   State of California that the above is true and correct.
21
                                                    /s/ John J. E. Markham, II
22                                                 John J. E. Markham, II
23
24
25
26
27
28

                        NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
                                               4
